Citation Nr: 1614207	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for service-connected superior oblique myokymia of the left eye (left eye myokymia).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1986 until May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The June 2008 rating decision, in relevant part, denied service connection for hyperlipidemia; granted service connection for bilateral pes planus and plantar heel spurs with left foot plantar fasciitis, evaluated as noncompensable; and granted service connection for left eye myokymia, evaluated as 10 percent disabling. 

The Veteran's original claim was processed as part of the Benefits Delivery at Discharge (BDD) program.  The BBD program utilizes the Virtual VA (VVA) paperless claims processing system.  Additional records relevant to this Veteran are also located in the Veterans Benefits Management System (VBMS), which are not duplicative of the records located in the VVA system.  Any future consideration of this Veteran's case should take into consideration the existence of both of these electronic records.

In his December 2009 substantive appeal, the Veteran requested a live videoconference hearing before a member of the Board.  In May 2011, the Veteran presented hearing testimony by videoconference before a Veterans Law Judge no longer at the Board.  The transcript of that hearing is located in the VVA system.  In October 2014, VA sent a letter to the Veteran informing him that the Veterans Law Judge was no longer before the Board, and inquiring as to whether he desired to have another hearing.  The Veteran was informed that if he did not respond within 30 days, the Board would assume that he did not want another hearing.  To date, the Veteran has not responded; therefore the Board will proceed to render a decision based on the evidence of record.  

In an August 2011 decision, the Board dismissed the issues of entitlement to service connection for hyperlipidemia, and entitlement to an initial evaluation higher than 10 percent for service-connected bilateral pes planus and plantar heel spurs with left foot plantar fasciitis.  At that time the Board also remanded the Veteran's claim currently on appeal for extraschedular consideration.  

This matter was again remanded by the Board in December 2014, and has since been returned for further appellate review.

The issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected left eye myokymia, has been raised by the record in medical records dated October 2011 and November 2011 from the Madigan Army Medical Center behavioral medicine department, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's left eye myokymia is characterized by symptoms of oscillatory movements of the left eye worsened by downward gaze, intermitted diplopia upon downward and inward gaze, dizziness, eye strain and fatigue.  The Veteran's left eye myokymia is rated by analogy to nystagmus, a condition characterized by symptoms of an involuntary, rapid, rhythmic movements of the eyeball with visual disability.

2.  The Veteran's left eye myokymia has not been shown to be so exceptional or unusual as to render the criteria for rating the disability inadequate.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent for left eye myokymia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.75, 4.78, 4.79, Diagnostic Codes (DCs) 6016, 6069 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's January 2008 claim for service connection for left eye myokymia, and prior to the adjudication of that claim in June 2008, the RO mailed the Veteran a letter in January 2008 fully addressing the notice elements for service connection, disability ratings, and effective dates.  Following the Veteran's May 2009 Notice of Disagreement as to the evaluation assigned for his left eye myokymia, in a May 2009 notice letter the RO further provided the Veteran with information as to the criteria for increased evaluations for left eye myokymia under DC 6016. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records and army medical center treatment records with the file.  The Veteran has not identified any other relevant private treatment records, or outstanding army medical center records for the RO to assist him in obtaining.  The Veteran has not indicated that he has been treated at a VA medical center for this condition.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

In March 2015, VA provided the Veteran with an ophthalmological examination. That examination and report are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, the VA examination report shows that the examiner considered the relevant history of the Veteran's left eye myokymia, addressed his symptoms, and performed a thorough eye examination.  The examiner also provided findings that can be applied to the relevant diagnostic criteria.  

Additionally, the Veteran has not asserted, nor does the evidence suggest, that his left eye myokymia has worsened since the most recent VA examination in March 2015.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is an allegation of deficiency in the record).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c).  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

The Board also finds compliance with the August 2011 December 2014 remand directives.  In August 2011 this matter was remanded to obtain Army hospital center records and VA records beginning in May 2008, and for referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation.  Such records were obtained and referral was completed in December 2012.  In December 2014 this matter was remanded with instructions to obtain relevant, outstanding treatment records since May 2012; to schedule the Veteran for an appropriate VA examination with a neuro-ophthalmologist or ophthalmologist to provide current finding regarding the Veteran's left eye myokymia, and to include specific findings as to any nystagmus, chorioretinal peripheral scar, retinal degeneration, and conjunctivitis; and to readjudicate the Veteran's claim on appeal, to include specific consideration as to whether additional symptoms warranted additional or separate ratings.  Treatment records from May 2012 onward were requested and provided.  The Veteran was afforded a VA examination with an ophthalmologist, and the examination report included the requested findings.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim.

Increased Disability Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).   

The criteria for rating disabilities of the eyes were revised effective December 10, 2008.  However, the revised criteria are only applicable to claims filed on or after December 10, 2008, the effective date of the regulation change.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008).  As the Veteran's claim was filed in January 2008, the revisions do not apply in this case.

The Veteran's left eye myokymia is rated by analogy to nystagmus, and evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.79, DC 6016 (2015) (DC 6016).  That DC and rating criteria were unchanged by the 2008 revisions.  DC 6016 provides for a 10 percent rating for central nystagmus.  Higher evaluations are not available.  

Factual Background

Records from the Reynolds Army Community Hospital (RACH) show that in May 2005 the Veteran presented with complains of a pulling sensation in down gaze, similar to a muscle spasm, for the prior two weeks.  No eye sight problems were noted.  That month the Veteran was diagnosed with chronic allergic conjunctivitis, chorioretinal scar in the far peripheral of the left eye, and peripheral retinal degeneration of the left eye.  

In an October 2006 RACH record, the Veteran presented with complaints of chronic red left eye for two years, occurring every three weeks to three months and lasting two weeks at a time.  The Veteran also reported longstanding history of seeing double in his downward gaze.  There was no evidence of worsening distance or near vision in either eye, night blindness, difficulty reading, watery discharge, dryness, itching, redness, or eye strain.  Upon physical examination, the Veteran's extra-ocular movements were normal.  There was a viral papilloma adjacent to the inferior nasal punta of the left eye, dense nasal injection of the left eye, and 4-6 small, round, white opacities of the left nasal limbal region.  The Veteran was assessed as having conjunctivitis, and a benign skin neoplasm of the eyelid.  

In December 2006 and January 2007 RACH records, the Veteran presented with complaints of eye twitching and diplopia upon downward and inward gaze.  At those times Veteran's symptoms were assessed as intermittent diplopia, vertically with downgaze; with blurring unilaterally.  The Veteran did not have total vision loss, visual field loss, blurred vision, foggy vision, photopsia, vision distortion, drooping eyelid, crossed eyes, eyes turned out, eye pain, itching of the eyes, photophobia, bloodshot eyes, or red eyes.  The Veteran was assessed as having intermittent strabismus of the left eye, consistent with symptoms of myokymia.  In October 2007, it was reported that the Veteran's myokymia had improved with medication, and still mostly affected his left eye downward gaze.

Treatment records from the Madigan Army Medical Center (MAMC) show that in December 2008 the Veteran presented for the first time at the MAMC, and reported being diagnosed with a rare eye condition for which he was prescribed medication.  At that time he reported no eye symptoms.  

The Veteran was afforded a VA eye examination in January 2008.  At that time the Veteran reported that he began to notice sporadic twitches of his left eye in service, which continued to progress to the point that it affected his ability to do things that required a downward, inward gaze such as reading.  He reported symptoms of distorted vision, redness, watering, blurred vision, vertical nystagmus, and diplopia resulting in dizziness and fatigue.  He further stated that the medications prescribed for his left eye myokymia caused drowsiness and decreased libido.  He stated he had not been hospitalized for the condition.  Upon physical examination, there was no eye nor lacrimal duct disease or injury.  There was no evidence of glaucoma.  Funduscopic examination and measurement of intraocular pressure of both eyes were within normal limits.  The Veteran's visual acuity for uncorrected and corrected distance on the right eye was 20/25 and 20/20 respectively; and 20/30 and 20/20-1 respectively for the left.  The Veteran's visual acuity for uncorrected and corrected near for both eyes was 20/20.  There was no objective evidence of nystagmus.  There was no diplopia that could be plotted as it only occurred when the Veteran shifted his gaze, and did not remain once the eye was stationary.  The examiner indicated a diagnosis superior oblique myokymia of the left eye.  The examiner further stated that myokymia was a rare disorder that was best evaluated by a neuro-ophthalmologist.

In March 2009 the Veteran presented to the MAMC neuro-ophthalmology clinic with complaints of constant spasms of the left eye with severe exacerbations that occurred every several weeks causing nausea and dizziness.  The Veteran's visual acuity at that time was 20/20 in the right, and 20/25 in the left.  His confrontational visual fields were full in both eyes.  There was no afferent pupillary defect.  Upon external exam, there was no ptosis, the face was symmetric, and the lids and face were normal.  Upon efferent exam, there was subtle constant eye movement of the left eye that was worse in right lower gaze and decreased with chin tilted down.  Regarding ocular motility, versions were full in each eye and ductions were normal.  Upon slit lamp exam, the lids and lashes were within normal limits in each eye, the conjunctiva and sclera were clear and quiet in each eye, the cornea was clear in each eye, the anterior chamber was deep and clear in each eye, and the iris was round and regular in each eye.

In a June 2009 MAMC record, the Veteran presented for follow up for his superior oblique myokymia.  At that time he reported that his symptoms had been persistent without periods of remission.  He reported no improvement from a new medication, and that the medication caused him to become fatigued.  It was noted that the Veteran was able to function at work and home, but was exhausted from the symptoms.  The Veteran was assessed as having left eye rotary high frequency low amplitude oscillatory movements consistent with superior oblique myokymia.

In an August 2009 MAMC record, the Veteran complained of persistent symptoms over the prior 6 months without any periods of remission, which had become symptomatic in his primary gaze.  He reported a window in his primary gaze where he did not notice the oscillations since beginning a new medication; however, he reported that the medication would wear off by early afternoon.  Upon visual acuity exam, the Veteran has 20/20 in both eyes.  His left eye showed rotator high frequency low amplitude oscillatory movements consistent with superior oblique myokymia.  

In a January 2010 MAMC record, it was reported that the Veteran continued to experience oscillatory movements of the left eye worsened by downward gaze, and to the right.  He reported experiencing erectile dysfunction that he attributed to medication prescribed to treat his symptoms.  Upon examination, the Veteran's visual acuity with correction at distance was 20/30 in the right eye with pinhole 20/25, and 20/50 in the left eye with no improvement with pinhole.  

In March 2010 the Veteran was afforded a VA eye condition examination by an optometrist.  At that time the Veteran reported symptoms of redness, distorted vision, watering, and blurred vision.  He stated that he experienced double vision and a "washing machine movement" in his left eye during downward and inward gaze, and the movement continued when he resumed to a frontward gaze.  The vision distortion resulted in dizziness and nausea.  The Veteran stated that he had no incapacitating episodes, surgical treatment, or hospitalizations due to his left eye myokymia.

Upon examination, the optometrist indicated that there were no findings of eye disease or injury, scarring, nystagmus, or chronic conjunctivitis.  Funduscopic examination and measurement of intraocular pressure of both eyes were within normal limits.  The Veteran's visual acuity for uncorrected and corrected distance for both eyes was 20/30 and 20/20 respectively.  Uncorrected and corrected near vision was 20/60 and 20/20 respectively for both eyes.  Eye examination revealed signs of diplopia 21 to 30 degrees down, 31 to 40 degrees lateral left, and 31 to 40 degrees down.  The diplopia occurred occasionally and was corrected by prisms.  

The examiner indicated that the Veteran's left eye myokymia resulted in the Veteran's inability to read for sustained periods of time, inability to exercise with walking or running due to dizziness, inability to drive at night, impaired sexual functioning from the medications used as treatment, and extreme fatigue in the evenings from eye strain and having to hold his head in a downward posture to not provoke the eye condition.

The March 2010 examination report was previously found to be inadequate by the Board, as the findings contradicted the Veteran's medical history that showed diagnoses of peripheral retinal degeneration, chorioretinal scar in the far peripheral, chronic allergic conjunctivitis, benign eyelid neoplasm, and intermittent strabismus.  In addition, the optometrist did not indicate that they reviewed the Veteran's claims file.  Accordingly, the Board remanded the matter in December 2014 to secure an adequate examination conducted by a neuro-ophthalmologist or ophthalmologist. 

In an August 2010 MAMC record, the Veteran again presented for follow up.  At that time the Veteran reported that his symptoms had persisted without any periods of remission over the prior 6 months.  Despite medication, the Veteran still continued to experience lower amplitude shaking.  The Veteran expressed interest in a new medication trial.  Upon examination, the Veteran's visual acuity with correction was 20/30 in the right eye with pinhole 20/25, and 20/40 in the left eye with pinhole 20/30.

In September 2010, the Veteran's treating neuro-ophthalmologist, Dr. M.G., submitted a letter stating that the Veteran had a diagnosis of superior oblique myokymia, which caused the eye to shake at a high frequency leading to an oscillating field of vision and diplopia.  Dr. M.G. further stated that the condition was relatively uncommon and difficult to treat.  The condition was described as being similar to nystagmus, which also caused the eye to shake and could be visually disabling.  Dr. M.G. reported that the Veteran's condition resulted in difficulty with any visually demanding task, such as working, reading, or driving; and significantly impacted his work and home life.

At the May 2011 live videoconference hearing, the Veteran reported that his left eye disability caused him to have oscillating double vision whenever he looked inward and downward (such as the eye motion one uses to read a book), and dizziness.  The Veteran described difficulty reading, navigating stairs, running, walking, and driving.  With regard to his employment as director of surgical services in an operating room, the Veteran stated that his symptoms caused him difficulty reading memos, difficulty at his work station, and dizziness upon walking.  He reported that his left eye disability did not cause him to miss significant time from work.  The Veteran stated that the symptoms waxed and waned, but were always present to some degree.  With regard to visual clarity, the Veteran reported that it varied depending on the severity of his symptoms; however, he stated that the standard visual acuity testing was inadequate to assess his particular kind of vision impairment, as it only occurred during downward, inward gazing.  To control the symptoms, the Veteran would use an eye patch over the left eye, or hold his head differently.  The Veteran reported that his neck muscles would become fatigued from overcompensating.  Although the Veteran had tried various medications, he was unable to tolerate the side effects.  The Veteran's wife testified that his left eye disability caused the Veteran to be extremely fatigued and unmotivated to the point that he no longer assisted with housework or participated in activities with his children.

In an October 2011 MAMC behavioral medicine report, the Veteran reported frequent bouts of depression following his diagnosis of left eye myokymia.  The Veteran stated that his eye condition caused dizziness, difficulty reading, and difficulty walking.  He reported that his eye condition forced him to work longer hours and expend more energy.  He also stated that the medications prescribed for his left eye myokymia resulted in weight gain and impotence, further exacerbating his feelings of depression and anxiety.  At that time the treatment provider diagnosed severe major depressive disorder, recurrent; and anxiety disorder not otherwise specified.

In a November 2011 MAMC behavioral medicine record, the Veteran reported feeling "terrible" about his work performance, as it took him more time to produce work products that once took much less effort.  The Veteran indicated that his visual impairment was the cause of his reduced work performance.  The Veteran was assessed as depressed and anxious.  In an April 2013 MAMC record, the Veteran presented for follow up of his left eye myokymia.  At that time it was reported that the Veteran was last seen in 2010 for that condition.  The Veteran reported that over the prior few years, he experienced acute episodes of constant eye twitching and a "room spinning sensation" that would last up to two weeks.  The acute episodes were followed by variable periods of quiescence ranging from 3 weeks to 4.5 months.  He reported the most recent acute episode was in March 2013.  The Veteran stated that he had identified maneuvers that improved his symptoms, such as closing his left eye, putting himself in a head down position, or placing a finger on his upper eyelid.  He stated that nighttime driving exacerbated his symptoms of eye twitching and strain.  Upon examination the Veterans visual acuity at distance with correction was 20/25 in the right eye, and 20/25 in the left eye.  His visual field was full to confrontation.  

In March 2015, the Veteran was afforded a VA eye examination conducted by an ophthalmologist.  Upon review of the Veteran's medical history and in person examination, the examiner indicated current and prior diagnoses of superior oblique myokymia of the left eye, peripheral retinal atrophic degeneration of the left eye, nystagmus, chorioretinal peripheral scar, and conjunctivitis.  The examiner stated that only the Veteran's myokymia had persisted, and that the other conditions were either not currently present or were asymptomatic.  Upon physical examination, the Veteran's visual acuity was 20/40 or better for uncorrected and corrected distance in both eyes, and the same for uncorrected and corrected near in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart between distance and near corrected vision, with near vision being worse.  The Veteran's pupils were round and reactive to light, without afferent pupillary defect.  The Veteran did not have anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Slit lamp and external eye exam revealed normal results.  Internal eye exam yielded normal results, with the exception of congenital areas of atrophy in the left periphery.  The Veteran did not have a visual field defect, contraction of a visual field, or loss of a visual field.  The Veteran did not have any scarring or disfigurement attributable to any eye condition.  With regard to the Veteran's left eye myokymia, the examiner indicated that it did not result in a decrease in visual acuity, or other visual impairment.  The examiner further indicated that it did not result in incapacitating episodes, nor did it impact his ability to work.  

Analysis

At the outset, the Board notes that the Veteran is currently in receipt of the highest available schedular rating for service-connected left eye myokymia, rated by analogy to nystagmus under DC 6016.  The Veteran's left eye myokymia was rated by analogy to nystagmus based on the February 2008 VA examiner's finding that the Veteran's left eye myokymia caused chronic nystagmus.  The September 2010 statement from the Veteran's treating neuro-ophthalmologist also stated that myokymia was similar to nystagmus in that nystagmus also caused the eye to shake and could be visually disabling.  Nystagmus is "an involuntary, rapid, rhythmic movement of the eyeball."  Dorland's Illustrated Medical Dictionary 1307 (32nd ed. 2012).  Myokymia is "a benign condition marked by brief[,] spontaneous[,] tetanic contractions of . . . groups of muscle fibers contracting alternately."  Id. at 1223.  Based on the statements of the Veteran's treating neuro-opthalmologist, and the noted similarities between the two conditions, the Board finds that the Veteran's left eye myokymia is properly rated under DC 6016, which does not provide for an evaluation higher than 10 percent.

The Board must also consider assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As noted above, the record shows that the Veteran has intermittent diplopia.  The schedular criteria for diplopia are found at 38 C.F.R 
§ 4.79, DC 6090.  A note following DC 6090 provides that, in accordance with 38 C.F.R. 4.31, diplopia that is occasional is evaluated at 0 percent.  Accordingly, there is not a higher evaluation available for the Veteran's left eye myokymia under DC 6090.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  

Accordingly, the evidence of record does not warrant an evaluation higher than 10 percent for the Veteran's left eye myokymia.  38 C.F.R. § 4.7.  Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has also considered whether a staged rating is appropriate.  In this case, the Veteran is already in receipt of the maximum allowable rating under DC 6016, therefore a staged rating is not warranted.  

The Veteran has also asserted that his left eye myokymia warrants extra-schedular evaluation.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) (2015). 

There is three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Thun, 22 Vet. App. 111.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. 111. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In a May 2011 decision, the Board found that the Veteran's left eye myokymia symptoms were not all contemplated by the relevant diagnostic criteria, to include such symptoms as redness of the eyes, watery eyes, dizziness, and nausea.  Accordingly, it remanded for consideration of an extraschedular evaluation.  In a 2012 opinion, the Director of the Compensation Service opined that the evidence of record did not indicate that the symptoms showed related factors such as marked interference with employment or frequent periods of hospitalization.  The Board agrees with this conclusion.  The Veteran has stated at the January 2008 and March 2010 VA examinations, at his 2011 Board hearing, and at the March 2015 VA examination. that his left eye myokymia has not resulted in incapacitating episodes, hospitalizations, surgery, or required significant time off from work.  Although it interferes with his occupational duties and his activities of daily living, the symptoms do not meet the criteria for a grant of an extraschedular evaluation.  

The Board notes that the Veteran has stated that the medications prescribed for his left eye myokymia cause decreased libido.  In an unappealed October 2012 rating decision, however, the RO denied a claim for service-connection for erectile dysfunction, to include as secondary to service-connected left eye myokymia.  Insofar as the Veteran has asserted that he experiences anxiety, depression, and fatigue as a result of his left eye myokymia, the Board has referred a claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected left eye myokymia.  

The Board concludes that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's left eye myokymia.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service connected superior oblique myokymia of the left eye is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


